DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)1.  Correction of the following is required: antecedent basis should be provided in the specification for the (new) claim terminology, without adding new matter:
a) the first and second “configuration[s]” as they relate to the attachment/ detachment of the cartridge and the UAV assembly and the “fly[ing] free” (claims 30 and 40);
b) the “body portion” having the “at least two cutouts” (claims 30 and 40) and the “four cutouts” (claims 31 and 41); and
c) the negative limitations, “. . . without an intervening casing . . .” (claims 39 and 50).
Claim Objections
Claims 30, 40, 48, and 49 are objected to because of the following informalities:  in claim 30, line 16, and in claim 48, line 3, “he body” should apparently read, “the body”; and in claim 40, line 9, and in claim 49, line 2, “at least at least” should apparently read, “at least”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the propulsion system(s) e.g., in claims 30 and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 to 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 30 and 40, applicant has apparently not previously described, in sufficient detail, by what algorithm2, or by what steps or procedure3 he configured and/or operated the projectile to be in a second (cartridge) configuration after the projectile was fired, wherein the cartridge was attached to the UAV assembly before the projectile was fired and the UAV assembly was, in the second (cartridge) configuration, detached from the cartridge and configured to fly free thereof after the projectile was fired.  No particular algorithm, steps/procedure, or control whereby the cartridge would have been detached, after being attached, from the UAV assembly, after the firing, with the UAV assembly flying free, is seen in the disclosure.  For example, in the first configuration, the removable cartridge 315 may be connected to the bottom of the projectile casing 320 by an intermediate screw 325, or may be press fit onto the projectile casing or maintained thereon by threaded engagement, but no means or mechanism or technique for detaching the cartridge from the casing, after firing, in order to allow the UAV assembly to fly free of the cartridge in the second configuration, is apparently described in sufficient detail, by applicant, in the original specification (filed September 11, 2017), at least in so far as the examiner can tell.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the now claimed invention, but has only (if anything), described a desired result.
Regarding claim 40, applicant has not previously described, in sufficient detail, by what algorithm, or by what steps or procedure, he transitioned the UAV assembly to the second (cartridge) configuration after the UAV assembly followed the ballistic trajectory for a period of time.  No particular transitioning of the UAV assembly to the second configuration where it is detached from the cartridge after the UAV assembly has followed the ballistic trajectory is apparently described in the specification.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the now claimed invention, but has only (if anything), described a desired result.
Regarding claims 39 and 50, applicant has not previously described, in sufficient detail, that  the projectile was configured to fit within the launch tube or was placed within the launch tube “without an intervening casing disposed between an external surface of the body portion and an internal surface of the launch tube”.  No mention of the negative limitation, no mention of an intervening casing, and no mention of any lack of the intervening casing was apparently described. Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the now claimed invention, but has only (if anything), described a desired result.
Claims 30 to 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 30, lines 3 to 6, and in claim 40, lines 2 to 5 are unclear in their entireties from the teachings of the specification that refers to no first and second configuration as they may relate to the cartridge.
In claim 30, lines 3ff, “configured to be . . . initially attached before the projectile is fired . . .” is unclear in an apparatus claim, e.g., how is “initially”, “before”, and “is fired” defined as a point or points in time in the apparatus claim, e.g., without actually firing the projectile, where requiring the firing of the projectile would apparently render the apparatus claim indefinite (e.g., because it would be unclear when infringement would occur, initially when the projectile was first made or sold, or subsequently when it was used/fired)?  See MPEP 2173.05(p), II.  
In claim 30, lines 7 and 8, “a body portion” is unclear from the teachings of the specification (e.g., particularly how is the body portion defined?), and “at least two cutouts whose longest dimensions are parallel to the first axis” is indefinite, with the specification not clarifying what these “cutouts” are, what they might be “cut” out of, or how they are defined (e.g., must they be machined/cut out of some other material, or might they be molded, formed, etc.?)
In claim 30, line 10, “is initially being disposed” is indefinite in an apparatus claim (e.g., when is “initially” defined, when the apparatus is made, when the apparatus is sold, when the apparatus is used, or at some other time?)  See e.g., MPEP 2173.05(p), II.
In claim 31, line 4, and in claim 41, line 1, “four cutouts” is indefinite from the teachings of the specification that apparently neither describes nor defines any “cutouts”.
In claim 33, line 2, “the first configuration” is indefinite, since claim 30 specifies that there are e.g., two (indefinite) first configurations.
In claim 34, lines 2 and 3, “the first configuration” and “the second configuration” are indefinite, since claim 30 specifies that there are e.g., two (indefinite) first and second configurations.
In claim 37, line 3, “the UAV” is indefinite, since only a “UAV assembly” is previously recited in claim 30.
In claim 37, line 3, “the second configuration” is indefinite, since claim 30 specifies that there are e.g., two (indefinite) second configurations.
Claims 39 and 50 are unclear in their entireties, with it also being unclear what the “intervening casing” might be from the teachings of the specification that does not define any such casing.
In claim 39, lines 2ff, “without an intervening casing disposed between an external surface of the body portion and an internal surface of the launch tube” is fully indefinite from the teachings of the specification (e.g., how is the intervening casing that is purportedly excluded from the claim to be disposed between an external surface of the body portion and an internal surface of the launch tube?)
In claim 40, lines 2ff in the method because it is unclear whether the projectile has to be provided/exist in the first and second configurations in the method, and it is unclear whether the passive/past tense verbs (e.g., “is configured to be”, “initially attached” “detached” “configured to fly”, “is fired”, etc.) are intended to be steps/acts of the method
In claim 40, lines 8 to 12 are fully indefinite.  For example, it is unclear how the UAV assembly might be said to “transition[]” “to the second [cartridge] configuration “by extending at least at least two wing assemblies . . .” when the second configuration relates to the cartridge being detached, how the “body portion” is defined (e.g., when the specification apparently refers to no such portion), what the “cutouts” in the body portion are referring to, and how they are defined, when the specification apparently refers to no cutouts, and what the propulsion system might comprise (e.g., a magnetohydrodynamic drive, the use of rotating unbalanced masses, an EmDrive, Ion Drives, Solar Sails, antimatter drives, the list is virtually endless).
In claim 40, line 10, “a body portion” is unclear from the teachings of the specification (e.g., particularly how is the body portion defined?).
In claim 40, lines 10 and 11, “at least two cutouts” is indefinite from the teachings of the specification, with the specification not clarifying what these cutouts are, or how they are defined (e.g., must they be machined/cut out of some other material, or might they be molded, formed, etc.?)
In claim 40, lines 13ff, “the propulsion system [singular]” (e.g., which one?) is indefinite, with insufficient antecedent basis.
In claim 46, line 2, “wherein delivering causes” is indefinite (e.g., what kind of delivering, to whom or what?)
In claim 47, lines 2 and 3, “the UAV” is indefinite, since only a “UAV assembly” is previously recited in claim 40.
In claim 50, lines 2ff, “without an intervening casing disposed between an external surface of the body portion and an internal surface of the launch tube and firing the projectile” is fully indefinite from the teachings of the specification (e.g., how is the intervening casing that is purportedly excluded from the claim to be disposed between an external surface of the body portion and an internal surface of the launch tube?)
Claim limitation “propulsion system” (in claims 30 and 40) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure/acts for the propulsion system is indefinitely described in published paragraph [0044] as, “The propulsion system for providing lift and consequently aerial movement of the UAV may be provided by known propulsion means, such as electric motors with a rotor”, with the examiner being unable to determine the scope of, the structure/material/acts of, and equivalents for any/all the “known propulsion means” covered by the claim (e.g., possibly a magnetohydrodynamic drive, the use of rotating unbalanced masses, an EmDrive, Ion Drives, Solar Sails, antimatter drives, the list is virtually endless to the extent of being literally unknowable in full, and cannot/could not be ascertained with reasonable certainty4 by one of ordinary skill in the art from the specification teachings). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 to 44 and 46 to 50 are rejected under 35 U.S.C. 103 as being unpatentable over Strayer (2017/0057635) in view of Henderson et al. (“Towards Bio-Inspired Structural Design of a 3D Printable, Ballistically Deployable, Multi-Rotor UAV”, 2017 IEEE Aerospace Conference, Date of Conference: Mar. 4-11, 2017, Conference Location: Big Sky, MT, USA, Date Added to IEEE Xplore: Jun. 8, 2017, 7 pages) and Wang et al. (China, 103979107 A; EPO machine translation attached).
Strayer (‘635) reveals:
per claim 30, a projectile, comprising:
a cartridge [e.g., 104 in FIG. 4] comprising a propelling charge [e.g., 128, 130]; and
an elongate unmanned aerial vehicle (UAV) assembly [e.g., 106, including the main housing 136, the arms 138, the propulsion systems, components internal to the main housing, etc.] configured to be, in a first configuration [e.g., as shown in FIGS. 1, 5, 8, etc. where the launch vehicle 104 is attached to the drone 106], initially attached to the cartridge before the projectile is fired [e.g., FIG. 8] and, in a second configuration [e.g., FIG. 7 and FIG. 8, top], detached from the cartridge and configured to fly free thereof along a first axis [e.g., as shown in FIG. 8 of Strayer (‘635)]after the projectile is fired by the propelling charge [e.g., as shown in FIG. 8 of Strayer (‘635)], the UAV assembly comprising:
a body portion [e.g., the main housing 136 of the drone 106];
at least two wing5 assemblies [e.g., 138, 154] pivotally attached to the body portion such that each of the at least two wing assemblies is initially being disposed, in a first configuration [e.g., shown in FIGS. 1 to 5], so as to be attached to connection members [e.g., 180, such as a latch, magnet, clasp, bayonet, etc.], in a second configuration [e.g., FIGS. 6 to 8], at least a portion of each of the at least two wing assemblies is pivoted away from the main housing [e.g., as shown in FIGS. 6 to 8] to a locked position [e.g., paragraph [0055], “lock into position”] that is away from the first axis and that is configured for controlled flight [e.g. paragraphs [0044], [0064], [0065], [0069], [0070], etc.];
an inertial measurement unit (IMU) disposed within the body portion [e.g., the deployment sensor 142 obviously including an accelerometer that measures inertial forces (F = ma); e.g., paragraphs [0041], [0036], etc.];
an altimeter disposed within the body portion [e.g., the deployment sensor 142 obviously including an altimeter that measures altitude; e.g., paragraphs [0041], [0036], etc.];
a microcontroller [e.g., 150, etc.] disposed within he body portion and coupled to the IMU and to the altimeter [e.g., to the sensor 142 obviously including the accelerometer (for measuring inertial properties), altimeter, etc.], the microcontroller being configured to enable the UAV assembly to fly at least partially autonomously when the at least two wing assemblies are in the second configuration [e.g. paragraphs [0044], [0064], [0065], [0069], [0070], etc.];
a propulsion system [e.g., 140, such as rotors including propeller blades, driven by motors 162 activated] coupled to the microcontroller [e.g., for obviously controlling the propulsion systems 140 as shown in FIG. 8, to fly to the target location (paragraph [0002])], the propulsion system comprising at least one rotor on each of the at least two wing assemblies [e.g., as shown in FIG. 2], the propulsion system being configured to generate lift when the UAV assembly flies at least partially autonomously [e.g., in an unmanned manner, as shown in FIG. 8]; and
a payload coupled to the body portion [e.g., 196, such as a camera or ordnance, to be delivered to a location (paragraph [0057])];
Strayer (‘635) may not reveal the first and second wing configurations in the context of the body portion cutouts, the ballistic deployment along an axis, the IMU disposed within the body portion, or the body portion with the cylindrical profile.
However, in the context/field of an improved ballistically deployable multi-rotor unmanned aerial vehicle (UAV), Henderson et al. (IEEE 2017) teaches e.g., in conjunction with FIGS. 2, 6, and 7 that folded arms (FIG. 5) which carry propellers may make up part of the UAV’s streamlined shell (page 3), with grooves/cutouts for the arms being apparent/evident/clearly shown in FIGS. 2, 6, and 76, allowing the UAV to fly (e.g., after launch from a launch tube; FIG. 10) ballistically in a first (folded) configuration while the arms are folded, and may subsequently be released after transition to flight mode (FIG. 6) so that the UAV assumes a second (unfolded) configuration in which it flies and is guided by an on board inertial measurement unit (IMU) and GPS data to a remote location of interest where it is to be deployed (page 2).
Moreover, in the context/field of an improved folding rotor type unmanned aerial vehicle (UAV), Wang et al. (CN, ‘107) teaches that rotor arms 2 that carry propellers 11 may be disposed within axial grooves provided in a cylindrical main body 1, e.g., so that the arms will be embedded in the grooves in the folded state, in order that the rotors will be protected by the main body in the folded state, and in order to allow the drone to be placed on a conventional ammunition rack in a vehicle without occupying additional space (paragraphs [0032], [0039], etc.)
It would have been obvious at the time the application was filed to implement or modify the Strayer (‘635) drone launch system and methods so that the main housing 136 would have included a streamlined shell which the folded arms 138 formed portions of, as taught by Henderson et al. (IEEE 2017), with the folded arms being received in axial grooves provided in the main housing/body, both as explicitly taught by Wang et al. (CN, ‘107) and as shown/implicitly taught by Henderson et al. (IEEE 2017), so that the main housing would have included an IMU, GPS, etc. for guiding the drone/UAV to an intended location (e.g., the target in Strayer (‘635)), as taught by Henderson et al. (IEEE 2017), and so that the drone 106 would have been configured to fly ballistically as taught in FIG. 10 (and the title, etc.) of Henderson et al. (IEEE 2017) after launch from a tube/canister before the arms (138) were deployed, and then under control of the control unit 150, etc. obviously using the signals from the IMU, GPS, etc. as taught by Henderson et al. (IEEE 2017), in order to reach an intended target (paragraph [0002] in Strayer (‘635)) or location (paragraph [0057] in Strayer (‘635); and pages 1 and 6 in Henderson et al. (IEEE 2017)) for delivery of the drone payload 196 in the form of an ordnance, a camera, etc., in order that the main body housing shape would have been predictably streamlined by arms that when folded would have been part of the streamlined shell and/or embedded in the main body, in order that the arms would have been predictable protected/embedded in the axial grooves so that the UAV could be predictably transported in a conventional ammunition rack without occupying additional space, in order that the drone (106) would have been able to be predictably ballistically deployed and then guided by means of sensors including the IMU, etc. to its intended location target, for delivery of the drone payload 196, e.g., as shown in FIG. 8, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Strayer (‘635) drone launch system and methods would have rendered obvious: 
per claim 30, . . . and, in a second configuration [e.g., FIG. 7 and FIG. 8, top in Strayer (‘635); and FIG. 10, left, title, etc. in Henderson et al. (IEEE 2017)], detached from the cartridge [e.g., detached from the launch vehicle 104, as taught by Strayer et al. (‘635) e.g., in FIGS. 7 and 8] and configured to fly free thereof along a first axis [e.g., FIG. 10 in Henderson et al. IEEE 2017), when the launch tube obviously defined an angled axis (away from vertical) that caused ballistic/parabolic flight of the UAV, as taught by Henderson et al. (IEEE 2017); and paragraph [0081] in Strayer (‘635)] after the projectile is fired by the propelling charge;
a body portion [e.g., the main housing 136 of the drone 106 in Strayer (‘635), obviously implemented as a streamlined shell for ballistic/parabolic flight as taught by Henderson et al. (IREEE 2017), with axial grooves in the main housing/body, as taught by Wang et al. (CN, ‘107) and as shown in FIGS. 2, 6, and 7 of Henderson et al. (IEEE 2017), for holding and protecting the UAV arms (138) while in their folded/collapsed configuration shown in FIG. 2 of Strayer et al. (‘635), e.g., and in order to allow the drone 106 to be placed on a conventional ammunition rack in a vehicle without occupying additional space, as taught by Wang et al. (CN, ‘107)], the body portion comprising at least two cutouts [e.g., the four axial grooves taught by Wang et al. (CN, ‘107); and/or the six cutouts shown by Henderson et al. (IEEE 2017) that allow the folded arms to be part of the streamlined shell] whose longest dimensions are parallel to the first axis [e.g., as shown by Wang et al. (CN, ‘107) in FIGS. 2 and 3; and by Henderson et al. (IEEE 2017) in FIGS. 2, 6, and 7];
at least two wing7 assemblies [e.g., 138, 154 in Strayer et al. (‘635); the arms of FIG. 5 in Henderson et al. (IEEE 2017); and the rotor arms 2 in Wang et al. (CN, ‘107)] pivotally attached to the body portion such that each of the at least two wing assemblies is initially being disposed, in a first configuration [e.g., shown in FIGS. 1 to 5 of Strayer (‘635); FIGS. 1 and 7 (left) in Henderson et al. (IEEE 2017); and FIG. 1 in Wang et al. (CN, ‘107)], within a respective one of the at least two cutouts in the body portion [e.g., as shown in FIGS. 2, 6, and 7 of Henderson et al. (IEEE 2017); and as shown and described with respect to the axial groves in FIG. 1 and the abstract, etc. of Wang et al. (CN, ‘107)] and such that, in a second configuration [e.g., FIGS. 6 to 8 in Strayer (‘635); FIGS. 1 and 7 (right) in Henderson et al. (IEEE 2017); and FIG. 2 in Wang et al. (CN, ‘107)], at least a portion of each of the at least two wing assemblies is pivoted away from the at least two cutouts [e.g., as shown in FIGS. 2, 6, and 7 in Henderson et al. (IEEE 2017); and in FIG. 2 of Wang et al. (CN, ‘107)] to a locked position [e.g., paragraph [0055] in Strayer (‘635), “lock into position”] to a locked position that is away from the first axis and that is configured for controlled flight [e.g. paragraphs [0044], [0064], [0065], [0069], [0070], etc. in Strayer (‘635); page 2 in Henderson et al. (IEEE 2017); etc.];
an inertial measurement unit (IMU) disposed within the body portion [e.g., as taught at page 2, left column in Henderson et al. (IEEE 2017)];
per claim 31, depending from claim 30, wherein the body portion comprises four cutouts and wherein the UAV comprises four wing assemblies [e.g., as shown in Strayer (‘635), Henderson et al. (IEEE 2017); and Wang et al. (CN, ‘107)];
per claim 32, depending from claim 30, wherein the body portion has a substantially cylindrical profile [e.g., as taught by the main housing 136 in Strayer (‘635), obviously implemented as the main body 1 with the axial grooves, as taught by Wang et al. (CN, ‘107)];
per claim 33, depending from claim 30, wherein the at least two wing assemblies have a shape that matches the at least two cutouts [e.g., as shown by both Henderson et al. (IEEE 2017) and Wang et al. (CN, ‘107)] such that, in the first configuration, each of the at least two wing assemblies are disposed within a respective one of the at least two cutouts and is flush with an external surface of the body portion [e.g., so that the arms make up part of the main housing shell, as taught at page 3 of Henderson et al. (IEEE 2017); and so that the arms are embedded in the grooves as taught by Wang et al. (CN, ‘107)];
per claim 34, depending from claim 30, wherein the at least two wing assemblies are substantially integral with the body portion in the first configuration and are extended outwardly away from the body portion in the second configuration [e.g., as shown by both the streamlined shell of which the arms form a part (cf. FIG. 2) in Henderson et al. (IEEE 2017); and by the main body 1 with axial grooves in Wang et al. (CN, ‘107)];
per claim 35, depending from claim 30, wherein the payload includes an optical sensor [e.g., the camera at paragraph [0057] in Strayer et al. (‘635)];
per claim 36, depending from claim 30, wherein the payload includes an explosive charge [e.g., the ordnance (paragraphs [0002], [0057], etc.) in Strayer (‘635)];
per claim 37, depending from claim 30, wherein the UAV assembly is configured to follow a parabolic ballistic trajectory after the projectile is fired by the propelling charge but before the UAV assumes the second configuration [e.g., as would have been obvious for the launch in FIG. 8 of Strayer (‘635) when the launch was at an obvious/conventional angle as shown in FIG. 10 of Henderson et al. (IEEE 2017), in order to have the drone (106) follow a ballistic/parabolic path, as would have been obvious to one of ordinary skill in the art, e.g., from the title of Henderson et al. (IEEE 2017)];
per claim 38, depending from claim 30, configured for firing from a launch tube [e.g., as in FIG. 8 of Strayer et al. (‘635) and FIG. 10 of Henderson et al. (IEEE 2017)];
per claim 39, depending from claim 30, wherein the projectile is configured to fit within a launch tube without an intervening casing disposed between an external surface of the body portion and an internal surface of the launch tube [e.g., as in FIG. 8 of Strayer et al. (‘635), with 102 as the launch tube, and FIG. 10 of Henderson et al. (IEEE 2017)];
per claim 40, a method, comprising:
providing a projectile [e.g., 104, 106 in Strayer (‘635), as implemented or modified in view of Henderson et al. (IEEE 2017) and Wang et al. (CN, ‘107)] having a cartridge [e.g., 104 in Strayer (‘635)] comprising a propelling charge [e.g., 128, 130 in Strayer (‘635)] and an elongate unmanned aerial vehicle (UAV) assembly [e.g., 106 in Strayer 9’635); and as shown in FIGS. 2, 6, and 7 in Henderson et al. (IEEE 2017) and FIGS. 1 and 2 of Wang (CN, ‘107)] that is configured to be, in a first [e.g., before separation of the launch vehicle 104 from the drone 106, with arms folded, in Strayer (‘635); and similarly, with arms folded, in Henderson et al. (IEEE 2017), and Wang (CN, ‘107)] configuration, initially attached to the cartridge before the projectile is fired and, in a second [e.g., after separation of the launch vehicle from the drone 106, with arms extended, in Strayer (‘635); and similarly, with arms extended, in Henderson et al. (IEEE 2017), and Wang (CN, ‘107)] configuration, detached from the cartridge and configured to fly free thereof after the projectile is fired by the propelling charge [e.g., as shown in FIG. 8 of Strayer (‘635) and FIG. 10 in Henderson et al. (IEEE 2017)];
causing the propelling charge in the cartridge to fire while the UAV assembly is in the first configuration [e.g., as shown in FIG. 8 of Strayer (‘635) and FIG. 10 in Henderson et al. (IEEE 2017)];
after the UAV assembly follows a ballistic trajectory for a period of time [e.g., FIG. 8 in Strayer (‘635)], transitioning [e.g., as shown in 2, 6, and 7 of Henderson et al. (IEEE 2017); as shown in FIG. 2 of Wang et al. (CN, ‘107); and as shown in FIGS. 6 to 8 of the (implemented/modified) Strayer et al. (‘635) launch system] the UAV assembly to the second configuration by extending at least at least two wing assemblies pivotally attached to a body portion of the UAV assembly away from corresponding at least two cutouts in the body portion [e.g., as shown in FIGS. 2, 6, and 7 of Henderson et al. (IEEE 2017), and as shown in FIG. 2 of Wang et al. (CN, ‘107); and as shown in/obvious from FIGS. 6 to 8 in Strayer (‘635), as implemented/modified] and generating lift using a propulsion system [e.g., 140 in FIG. 8 of Strayer (‘635)] coupled to each of the at least two wing assemblies;
controlling, using a microcontroller and sensors within the body portion [e.g., for the UAV to fly using the IMU and GPS, as taught at page 2 of Henderson et al. (IEEE 2017); and obviously by means of the control unit 150 and the sensors 142 (accelerometer, altimeter, etc.) in Strayer (‘635)], at least the propulsion system to enable at least partially autonomous flight of the UAV assembly while in the second configuration [e.g., unmanned flight, as taught by Strayer (‘635) e.g., in FIG. 8; and by Henderson et al. (IEEE 2017)]; and
delivering [e.g., paragraph [0057], in Strayer (‘635)] a payload [e.g., 196, such as a camera or ordnance, to be delivered to a location (paragraph [0057])] disposed at least partially within the UAV assembly [e.g., FIG. 2 in Strayer (‘635)] to an intended target [e.g., paragraph [0002] and FIG. 8 in Strayer (‘635)];
per claim 41, depending from claim 40, wherein the body portion comprises four cutouts and wherein the UAV assembly comprises four wing assemblies [e.g., as shown in Strayer (‘635), Henderson et al. (IEEE 2017); and Wang et al. (CN, ‘107)] and wherein transitioning comprises pivoting each of the four wing assemblies away from a corresponding one of the four cutouts [e.g., as shown in 2, 6, and 7 of Henderson et al. (IEEE 2017); as shown in FIG. 2 of Wang et al. (CN, ‘107); and as shown in FIGS. 6 to 8 of the (implemented/modified) Strayer et al. (‘635) launch system];
per claim 42, depending from claim 40, wherein the body portion has a substantially cylindrical profile [e.g., as taught by the main housing 136 in Strayer (‘635), obviously implemented as the main body 1 with the axial grooves, as taught by Wang et al. (CN, ‘107)] and wherein causing the propelling charge to fire comprises firing the projectile from a launch tube [e.g., as in FIG. 8 of Strayer et al. (‘635) and FIG. 10 of Henderson et al. (IEEE 2017)];
per claim 43, depending from claim 40, wherein the at least two wing assemblies have a shape that matches the at least two cutouts [e.g., as shown by both Henderson et al. (IEEE 2017) and Wang et al. (CN, ‘107)] such that, in the first configuration, each of the at least two wing assemblies are flush with an external surface of the body portion [e.g., so that the arms make up part of the main housing shell, as taught at page 3 of Henderson et al. (IEEE 2017); and so that the arms are embedded in the grooves as taught by Wang et al. (CN, ‘107)];
per claim 44, depending from claim 40, further comprising configuring the at least two wing assemblies to be substantially integral with the body portion in the first configuration and causing the at least two wing assemblies to extend outwardly away from the body portion in the second configuration [e.g., as shown by both the streamlined shell of which the arms form a part (cf. FIG. 2) in Henderson et al. (IEEE 2017); and by the main body 1 with axial grooves in Wang et al. (CN, ‘107)];
per claim 46, depending from claim 40, wherein the payload includes an explosive charge [e.g., the ordnance (paragraphs [0002], [0057], etc.) in Strayer (‘635)] and wherein delivering causes the explosive charge to explode [e.g., as would have been obvious, for the use of ordnances, to one of ordinary skill in the art];
per claim 47, depending from claim 40, further causing the UAV assembly to follow a parabolic ballistic trajectory after the projectile is fired by the propelling charge but before the UAV assumes the second configuration [e.g., as would have been obvious for the launch in FIG. 8 of Strayer (‘635) when the launch was at an obvious/conventional angle as shown in FIG. 10 of Henderson et al. (IEEE 2017), in order to have the drone (106) follow a ballistic/parabolic path, as would have been obvious to one of ordinary skill in the art, e.g., from the title of Henderson et al. (IEEE 2017)];
per claim 48, depending from claim 40, wherein the UAV assembly includes at least an inertial measurement unit (IMU) disposed within the body portion [e.g., as taught at page 2 by Henderson et al. (IEEE 2017); and by the accelerometer and altimeter used as the sensor 142 in Strayer (‘635)], an altimeter disposed within the body portion [e.g., as taught by the altimeter used for the sensor 142 in Strayer (‘635)] and a microcontroller [e.g., 150 in Strayer (‘635)] disposed within he body portion and coupled [e.g., obviously, for one of ordinary skill in the art] to the IMU and to the altimeter, and wherein the method further includes the microcontroller controlling a flight of the UAV assembly at least partially using inputs from the IMU and the altimeter [e.g., as taught by both Henderson et al. (IEEE 2017) and Strayer (‘635) e.g., at paragraphs [0044], [0064], [0065], [0069], [0070], etc., and as would have been obvious to one of ordinary skill in the art in the context of drone missions];
per claim 49, depending from claim 40, wherein, after the period of time, the microcontroller generates a signal that causes the extending of at least at least two wing assemblies away from the body portion [e.g., as shown in and described with respect to FIG. 8 of Strayer (‘635)];
per claim 50, depending from claim 40, wherein causing the propelling charge in the cartridge to fire comprises placing the projectile within a launch tube without an intervening casing disposed between an external surface of the body portion and an internal surface of the launch tube and firing the projectile [e.g., as in FIG. 8 of Strayer et al. (‘635), with 102 as the launch tube, and FIG. 10 of Henderson et al. (IEEE 2017)];
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Strayer (2017/0057635) in view of Henderson et al. (“Towards Bio-Inspired Structural Design of a 3D Printable, Ballistically Deployable, Multi-Rotor UAV”, 2017 IEEE Aerospace Conference, Date of Conference: Mar. 4-11, 2017, Conference Location: Big Sky, MT, USA, Date Added to IEEE Xplore: Jun. 8, 2017, 7 pages) and Wang et al. (China, 103979107 A; EPO machine translation attached) as applied to claim 40 above, and further in view of Rollefstad (9,527,588).
Strayer (‘635) as implemented or modified in view of Henderson et al. (IEEE 2017) and Wang et al. (CN, ‘107) has been described above.
The implemented or modified Strayer (‘635) drone launch system and methods may not reveal that images were communicated (from the camera payload) to an operative that is away from the target.
However, in the context/field of an improved unmanned aerial system with foldable arms and axial cutouts into which the arms can fold (FIG. 5[8]), Rollefstad (‘588) teaches e.g., at column 8, lines 18ff that the aircraft can be used in user-controlled active reconnaissance mode whereby a Ground Station is used to receive and record live video streaming from the aircraft while in flight.
It would have been obvious at the time the application was filed to implement or further modify the Strayer (‘635) drone launch system and methods so that the payload (196) was a camera, as taught by Strayer (‘635) himself, and so that when the drone was in a reconnaissance mode as taught by Rollefstad (‘588), the camera would have been used to provide live video to a ground station that would have been obviously manned by an operative, in order to predictably provide active reconnaissance from the location where the drone was flying e.g., in FIG. 8 of Strayer (‘635), to the ground station, as taught by Rollefstad (‘588), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Strayer (‘635) drone launch system and methods would have rendered obvious: 
per claim 45, depending from claim 40, wherein the payload includes an optical sensor [e.g., the camera at paragraph [0057] in Strayer et al. (‘635)] and wherein delivering the payload comprises communicating images back to an operative that is away from the target [e.g., to the ground station (that was obviously manned e.g., to receive live video), as taught at column 8, lines 18ff in Rollefstad (‘588)];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30 to 50, in so far as they are definite and supported by the specification, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 21 of U.S. Patent No. 11,040,772 to Reddy et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the (clearly recited/supported) features of the current claims 30 to 50 of the instant application, when read in light of the specification, are already claimed in the claims of the reference patent when read in light of its specification, with the correspondence between claimed features in the instant application and claimed features in the reference patent being as in the following claim correspondence table:
Current claims in Instant application 17/352930
Claims in reference patent U.S. 11,040,772 to Reddy et al.
30
1
31
1, 2, 4
32
1,16
33
1, 2, 4
34
1, 6, 7
35
1
36
1
37
1
38
1
39
1
40
1, 18
41
1 2, 4, 18
42
1, 2, 4, 16, 18
43
1, 2, 4, 18
44
1, 2, 4, 18
45
1, 18
46
1, 18
47
1, 18
48
1, 18
49
1, 2, 4, 18
50
1, 18


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Cai (2018/0201356) is similar to Henderson et al. (IEEE 2017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        4 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        5 Not necessarily a structure or airfoil that itself generates aerodynamic lift, for this is apparently
        not taught by applicant, but rather in a broadest reasonable interpretation (BRI) e.g., “A
        structure that forms an extended part of or is attached to a main structure”:
        
        wing (wing) n.
        1.
        a. One of a pair of movable appendages used for flying, as the feather-covered modified forelimb of a bird or the skin-covered modified forelimb of a bat or pterosaur.
        2. An airfoil whose principal function is providing lift, especially either of two such airfoils symmetrically positioned on each side of the fuselage of an aircraft.
        5.
        a. A structure that forms an extended part of or is attached to a main structure: the east wing of the school; the children's wing of the hospital.
        [From: American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved March 27 2019 from https://www.thefreedictionary.com/wing ]
        6 FIG. 7 from Henderson et al. (IEEE 2017) is reproduced by the examiner, in enlarged fashion, below/on the next page:
        
    PNG
    media_image1.png
    735
    978
    media_image1.png
    Greyscale

        7 Not necessarily a structure or airfoil that itself generates aerodynamic lift, for this is apparently
        not taught by applicant, but rather in a broadest reasonable interpretation (BRI) e.g., “A
        structure that forms an extended part of or is attached to a main structure”:
        
        wing (wing) n.
        1.
        a. One of a pair of movable appendages used for flying, as the feather-covered modified forelimb of a bird or the skin-covered modified forelimb of a bat or pterosaur.
        2. An airfoil whose principal function is providing lift, especially either of two such airfoils symmetrically positioned on each side of the fuselage of an aircraft.
        5.
        a. A structure that forms an extended part of or is attached to a main structure: the east wing of the school; the children's wing of the hospital.
        [From: American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved March 27 2019 from https://www.thefreedictionary.com/wing ]
        8 The examiner annotates FIG. 5 in Rollefstad (‘588) below/on the next page to call out the axial cutouts:
        
    PNG
    media_image2.png
    949
    504
    media_image2.png
    Greyscale